Citation Nr: 1624301	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  12-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for migraines, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 2003 to January 2008.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In December 2015, the Board remanded the issue on appeal for the issuance of a supplemental statement of the case.  This matter is now returned to the Board for further review.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, a claim for TDIU is not on presently on appeal, as the Veteran requested withdrawal of his claim for TDIU in February 2015.  The issue was subsequently dismissed by the Board in a December 2015 decision.  

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay; however, it appears that not all relevant VA treatment records have been obtained in conjunction with this appeal.  Specifically, the February 2015 VA headaches examination report includes a review of VA treatment records from March 2014 and August 2014, and also notes that the Veteran had an upcoming appointment in November 2014 for the treatment of his migraines.  However, these records are not associated with the claims file.  Currently, the only VA treatment records in the claims file are up to October 2013.  As it appears that there are additional relevant VA treatment records not currently included in the claims file, remand is required to obtain updated VA treatment records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records, to include all treatment records from the Minneapolis VAMC, and all associated clinics, from October 2013 to present.  All obtained records should be associated with the evidentiary record.

2.  After completing the above action, and any other
 development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim of entitlement to an initial evaluation in excess of 50 percent for migraines, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




